Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the drawing (Figure 1 and Figure 3), set forth in the Non-Final office action mailed on 11/25/2020 has been withdrawn, because of the amendment filed on 2/25/2021.

The objection to the specification (Abstract), set forth in the Non-Final office action mailed on 11/25/2020 has been withdrawn, because of the amendment filed on 2/25/2021.

The claim Interpretation under 35 U.S.C. 112(f), or U.S.C. 112 (pre-AIA ) sixth paragraph, set forth in the Non-Final office action mailed on 11/25/2020 has been withdrawn, because of the amendment filed on 2/25/2021.

5.	Applicant’s arguments, see remarks page 12, filed 2/25/2021, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 112(b) as allegedly being indefinite and the rejection of claim 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 12, regarding amended claims 1-16 that “Claims 1-16 stand rejected under 35 U.S.C. 112(b) or U.S.C. 112 (pre-AIA ), second paragraph, as allegedly being 
Claims 1-16 stand rejected under 35 U.S.C. 112(a) or U.S.C. 112 (pre-AIA ), first paragraph, as allegedly failing to comply with the written description requirement. The Examiner has alleged that the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors have possession of the claimed invention. Claims 2 and 13 have been canceled.
Amendments have been made to Claims 1, 3, 4, 6-8, 12, 14, and 15 to address the issues raised in the Office Action. Accordingly, applicant respectfully requests withdrawal of the claim rejections”.

Examiner Response:
Applicant’s arguments, see page 12 (stated above), have been fully considered and are persuasive as applicant has amended the claim and according to applicant’s argument filed on 2/25/2021. Therefore the rejection of claims 1-16 under 35 U.S.C. 112(b) as allegedly being indefinite and the rejection of claim 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn because of the amendment and argument filed on 2/25/2021.



Applicant’s Argument:
Applicant argues on page 13-14, regarding amended independent claims 1 and 12 that “Martin fails to disclose or fairly suggest at least that the respective quantized interleaved digitized input signals are "directly forwarded to said trigger circuit in parallel."
……………………..
Firstly, the quantized interleaved digitized input signals, namely the filtered down-converted RF trigger data samples in Martin, are not forwarded directly to the trigger circuit, but to the intercomponent communication section.
Secondly, the quantized interleaved digitized input signals, namely the filtered down-converted RF trigger data samples in Martin, are not forward to the trigger circuit in parallel, but a recombined sum signal is forwarded to the trigger circuit, namely digital trigger 260 (Trigger Master).
The Office Action correctly indicates that Martin shows different acquisition components 215, 217 that are located in parallel. However, their output signals, which relate to the quantized interleaved digitized input signals, are not directly forwarded to the trigger circuit in parallel as recited in amended Claims 1 and 12. (Emphasis added.)


It should be clear from the foregoing that Martin fails to anticipate Claims 1 and 9-12. Withdrawal of the rejection to Claims 1 and 9-12 is respectfully requested”.

Examiner Response:
Applicant’s arguments, see page 13-14 (stated above), have been fully considered and are not persuasive. Martin teaches, “Decimation of the data samples can be performed simultaneously and in parallel in the acquisition DDC 230 section and RF trigger DDC 235 section along each distributed acquisition path before being recombined (Paragraph [0026] Line 6-10)”. Claim recites a trigger circuit. Examiner interpreted RF trigger system ([235]+[240]+[260]) as the claimed trigger circuit. Claim does not recite a single trigger circuit. A trigger circuit can be the combination of all the trigger section ([235] + [240]+[260]). Figure 2: Modified Figure 2 of Martin below shows that the first quantized interleaved digitized input signal (output from the DDC 230) and said second quantized interleaved digitized input signal (output from the DDC 230) are directly forwarded to said trigger circuit [235] in parallel. Therefore applicant’s argument that Martin fails to disclose or fairly suggest at least that the respective quantized interleaved digitized input signals are "directly forwarded to said trigger circuit in parallel is not persuasive. See the rejection set forth below.


 
    PNG
    media_image1.png
    881
    859
    media_image1.png
    Greyscale


Figure 2: Modified Figure 2 of Martin

7.	Applicant’s arguments, see remarks page 15, filed 2/25/2021, with respect to the rejection(s) of Claim 17 have been fully considered as follows:

Applicant argues on page 15, regarding independent claim 17 that “New Claim 17 is also patentable over the cited prior art, as at least Martin fails to show that the trigger circuit is implemented on a separate chip with respect to the acquisition and quantizer circuits while simultaneously being configured to combine said quantized input signals, thereby de-interleaving said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal.
As clearly shown and described in Martin, no trigger circuit is arranged to combine said quantized input signals in order to de-interleave the respective quantized interleaved digitized input signals, as this is done by the inter-component communication and the respective adders 265. In addition, it is not disclosed or fairly suggested in Martin to provide the respective functionality on a separate chip”.
For at least these reasons, applicant believes that Claim 17 is in condition for allowance.”

Examiner Response:
Applicant’s arguments, see page 15 (stated above), have been fully considered and are persuasive. Therefore there is no art rejection for independent claim 17. However claim 17 is now rejected under 35 U.S.C. 112 (b) as the claim limitation is not clear and will be allowable if the limitation is corrected to make the claim clear. Examiner is proposing to correct the limitation as stated below to make the claim allowable. See the claim rejection under 35 U.S.C 112 (b) and the suggested claim language for claim 17 to make the claim allowable. 


Proposed Examiner’s Amendment for Claim 17 as follows:

--17.    (Currently Amended) An interleaved acquisition system for acquiring a high bandwidth input signal, comprising a first acquisition and quantizer circuit, a second acquisition and quantizer circuit, and a trigger circuit,
said first acquisition and quantizer circuit is implemented on a first chip and said second acquisition and quantizer circuit is implemented on a second chip,
said trigger circuit being implemented on a separate chip with respect to said first acquisition and quantizer circuit and said second acquisition and quantizer circuit;
said first acquisition and quantizer circuit being configured to receive a first interleaved digitized input signal, said first acquisition and quantizer circuit being configured to acquire said first interleaved digitized input signal, said first acquisition and quantizer circuit being configured to quantize said first interleaved digitized input signal, and said first acquisition and quantizer circuit being configured to output a first quantized interleaved digitized input signal;
said second acquisition and quantizer circuit being configured to receive a second interleaved digitized input signal, said second acquisition and quantizer circuit being configured to acquire said second interleaved digitized input signal, said second acquisition and quantizer circuit being configured to quantize said second interleaved digitized input signal, and said second acquisition and quantizer circuit being configured to output a second quantized interleaved digitized input signal; and

said trigger circuit being configured to combine said quantized input signals, thereby deinterleaving said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, said trigger circuit being configured to generate a de-interleaved quantized digitized input signal based on said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, and said trigger circuit being configured to detect an event in said de-interleaved quantized digitized input signal.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For expedite prosecution examiner is proposing to correct the limitation as stated above to make the claim allowable. See the suggested claim language for claim 17 above to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and to make the claim allowable. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Martin in the US Patent Application Publication Number US 20130060527 A1.

Regarding claim 1, Martin teaches an interleaved acquisition system [200] for acquiring a high bandwidth input signal [203] in Figure 2 (Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system; Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3; A high-bandwidth sampler such as a track and hold component 205 is used to receive an input signal or signal under test 203; Paragraph [0018] Line 4-6), comprising 
a first acquisition and quantizer circuit [215] (distributed acquisition component 215 as the first acquisition and quantizer circuit), a second acquisition and quantizer circuit [217] (distributed acquisition component 217 as the second acquisition and quantizer circuit) (Each Paragraph [0018 Line 12-13), and a trigger circuit [235]+[240]+[260] (RF trigger DDC section 235, 240 and digital trigger 260 as the trigger circuit) (Each distributed acquisition component can include a DDC section such as the RF trigger DDC section 235; Paragraph [0023] Line 1-3),
said first acquisition and quantizer circuit [215] being configured to receive a first interleaved digitized input signal, said first acquisition and quantizer circuit being configured to acquire said first interleaved digitized input signal (Each ADC 210 is connected to a distributed acquisition component such as 215 or 217. The ADCs 210 are configured to produce digitized samples of the signal under test; Paragraph [0018] Line 12-15), said first acquisition and quantizer circuit being configured to quantize said first interleaved digitized input signal, and said first acquisition and quantizer circuit being configured to output a first quantized interleaved digitized input signal (Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal; Paragraph [0018] Line 15-19; The acquisition DDC section 230 in each distributed acquisition component includes an interleaved numerically-controlled oscillator (NCO) 232 at the front-end to shift the desired and/or selected center frequency of the acquired span of interest to DC; Paragraph [0019] Line 1-5);
said second acquisition and quantizer circuit [217] being configured to receive a second interleaved digitized input signal, said second acquisition and quantizer circuit being configured to acquire said second interleaved digitized input signal (Each ADC 210 is connected to a distributed acquisition component such as 215 or 217. The ADCs 210 are configured to produce digitized samples of the signal under test; Paragraph [0018] Line 12-15), said second acquisition and quantizer circuit [217] being configured to quantize said second interleaved digitized input signal, and said second acquisition and quantizer circuit being configured to output a second quantized interleaved digitized input signal (Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal; Paragraph [0018] Line 15-19; The acquisition DDC section 230 in each distributed acquisition component includes an interleaved numerically-controlled oscillator (NCO) 232 at the front-end to shift the desired and/or selected center frequency of the acquired span of interest to DC; Paragraph [0019] Line 1-5); and
said trigger circuit [235+240] being configured to receive said first quantized interleaved digitized input signal from said first acquisition and quantizer circuit, said trigger circuit being configured to receive said second quantized interleaved digitized input signal from said second acquisition and quantizer circuit (The DDC section 230 produces complex IQ data samples based on the digitized samples received from the ADCs 210. The RF trigger path (e.g., including 235 and/or 240) can tap data off the acquisition DDC section 230; Paragraph [0021] Line 5-7), said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal are directly forwarded to said trigger circuit in parallel (some decimation can be performed by multiple distributed acquisition components in parallel, which reduces the sample rate required in each of the paths and in the inter-communication before recombining; Paragraph [0029] Line 16-19; Decimation of the data samples can be performed simultaneously and in parallel in the acquisition DDC 230 section and RF trigger DDC 235 section along each distributed acquisition path before being Paragraph [0026] Line 6-10; Figure 2: Modified Figure 2 of Martin above shows that the distributed acquisition components 215 and 217 are in parallel), and 
said trigger circuit being configured to de-interleave said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal, said trigger circuit being configured to generate a de-interleaved quantized digitized input signal based on said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal (The filtered down-converted RF trigger data samples from each distributed acquisition component in the interleaved acquisition system 200 are recombined by de-interleaving and summing the partial terms together using summers 265 and inter-component communication section 225. In other words, the data samples are de-interleaved and summed across all distributed acquisition components (e.g., 215 and 217) in the interleaved acquisition system in real-time. Complex IQ data samples are exchanged between the distributed acquisition components using the inter-component communication section 225. Data is exchanged between the distributed acquisition components at the final decimated sample rate of the data used for RF triggering; Paragraph [0027] Line 1-11), and 
said trigger circuit [235+240+260] being configured to detect an event in said de-interleaved quantized digitized input signal (The digital trigger 260 can cause a trigger event based on criteria associated with one or more of the amplitude/power, phase, frequency, I and/or Q waveforms 275, as well as combining it with any other trigger condition in the test and measurement instrument; Paragraph [0028] Line 12-16).


Regarding claim 9, Martin teaches an interleaved acquisition system, 
wherein said interleaved acquisition system is implemented in a single-housed device (The concepts and embodiments disclosed herein can be implemented within a variety of test and measurement instruments such as a spectrum analyzer, an oscilloscope, a vector analyzer, a mixed-domain oscilloscope (MDO), or any other suitable test and measurement device; Paragraph [0014] Line 1-5; A spectrum analyzer or an oscilloscope is a single house device).

Regarding claim 10, Martin teaches an interleaved acquisition system, 
wherein said single-housed device is an oscilloscope or a spectrum analyzer (The concepts and embodiments disclosed herein can be implemented within a variety of test and measurement instruments such as a spectrum analyzer, an oscilloscope, a vector analyzer, a mixed-domain oscilloscope (MDO), or any other suitable test and measurement device; Paragraph [0014] Line 1-5).

Regarding claim 11, Martin teaches a single-housed device (The concepts and embodiments disclosed herein can be implemented within a variety of test and measurement instruments such as a spectrum analyzer, an oscilloscope, a vector analyzer, a mixed-domain oscilloscope (MDO), or any other suitable test and measurement device; Paragraph [0014] Line 1-5; A spectrum analyzer or an oscilloscope is a single house device) comprising 
the interleaved acquisition system [200] in Figure 3 according to Claim 1 (see rejection of claim 1 above).

Regarding claim 12, Martin teaches a method of acquiring a high bandwidth input signal [203] in Figure 2 (Test and measurement devices, and in particular, to a distributed time-Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3; A high-bandwidth sampler such as a track and hold component 205 is used to receive an input signal or signal under test 203; Paragraph [0018] Line 4-6), comprising 
receiving a first interleaved digitized input signal via a first acquisition and quantizer circuit [215] (distributed acquisition component 215 as the first acquisition and quantizer circuit), acquiring said first interleaved digitized input signal via said first acquisition and quantizer circuit [215] (Each ADC 210 is connected to a distributed acquisition component such as 215 or 217. The ADCs 210 are configured to produce digitized samples of the signal under test; Paragraph [0018] Line 12-15);
quantizing said second interleaved digitized input signal via said second acquisition and quantizer circuit [215] (Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal; Paragraph [0018] Line 15-19; The acquisition DDC section 230 in each distributed acquisition component includes an interleaved numerically-controlled oscillator (NCO) 232 at the front-end to shift the desired and/or selected center frequency of the acquired span of interest to DC; Paragraph [0019] Line 1-5);
receiving a second interleaved digitized input signal via a second acquisition and quantizer circuit [217] (distributed acquisition component 217 as the second acquisition and quantizer circuit) (Each ADC 210 is connected to a distributed acquisition component such as 215 or 217; Paragraph [0018 Line 12-13), 
acquiring said second interleaved digitized input signal via said second acquisition and quantizer circuit [217] (Each ADC 210 is connected to a distributed acquisition component such as 215 or 217. The ADCs 210 are configured to produce digitized samples of the signal under test; Paragraph [0018] Line 12-15);
quantizing said second interleaved digitized input signal via said second acquisition and quantizer circuit (Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal; Paragraph [0018] Line 15-19; The acquisition DDC section 230 in each distributed acquisition component includes an interleaved numerically-controlled oscillator (NCO) 232 at the front-end to shift the desired and/or selected center frequency of the acquired span of interest to DC; Paragraph [0019] Line 1-5);
receiving, via a trigger circuit [235] (RF trigger DDC section 235 as the trigger circuit) (Each distributed acquisition component can include a DDC section such as the RF trigger DDC section 235; Paragraph [0023] Line 1-3), said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal (The DDC section 230 produces complex IQ data samples based on the digitized samples received from the ADCs 210. The RF trigger path (e.g., including 235 and/or 240) can tap data off the acquisition DDC section 230; Paragraph [0021] Line 5-7); wherein said first quantized interleaved digitized input signal and said second quantized interleaved digitized input signal are directly forwarded to said trigger circuit in parallel (some decimation can be performed by multiple distributed acquisition components in parallel, which reduces the sample rate required in each of the paths and in the inter-communication before recombining; Paragraph [0029] Line 16-19; Decimation Paragraph [0026] Line 6-10; Figure 2: Modified Figure 2 of Martin above shows that the distributed acquisition components 215 and 217 are in parallel);
de-interleaving, via said trigger circuit, said first quantized interleaved digitized input signal and second quantized interleaved digitized input signal (The filtered down-converted RF trigger data samples from each distributed acquisition component in the interleaved acquisition system 200 are recombined by de-interleaving and summing the partial terms together using summers 265 and inter-component communication section 225; Paragraph [0027] Line 1-5); 
generating, via said trigger circuit, a de-interleaved quantized digitized input signal based on said first quantized interleaved digitized input signal and second quantized interleaved digitized input signal (In other words, the data samples are de-interleaved and summed across all distributed acquisition components (e.g., 215 and 217) in the interleaved acquisition system in real-time. Complex IQ data samples are exchanged between the distributed acquisition components using the inter-component communication section 225. Data is exchanged between the distributed acquisition components at the final decimated sample rate of the data used for RF triggering; Paragraph [0027] Line 6-11); and
detecting, via said trigger circuit, an event in said de-interleaved quantized digitized input signal (The digital trigger 260 can cause a trigger event based on criteria associated with one or more of the amplitude/power, phase, frequency, I and/or Q waveforms 275, as well as combining it with any other trigger condition in the test and measurement instrument; Paragraph [0028] Line 12-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin ‘527 A1 in view of Montijo in the US Patent Application Publication Number US 20170254835 A1.

Regarding claim 3, Martin fails to teach an interleaved acquisition system, wherein at least one of said first acquisition and quantizer circuit and said second acquisition and quantizer circuit is configured to quantize by at least one threshold.
Montijo teaches a measurement system having a digital edge trigger circuit that is capable of operating at the full signal bandwidth of the measurement system (Paragraph [0009] Line 1-4), wherein
at least one of said first acquisition and quantizer circuit [210a] in Figure 3 (processor 210a as the first acquisition and quantizer circuit) and said second acquisition and quantizer circuit [210b] (processor 210b as the second acquisition and quantizer circuit)  is configured to quantize by at least one threshold [THL or THH] (Each processor receives a respective digital data set and performs an edge trigger detection algorithm that processes the respective digital data set to determine whether a respective early sample in time that is below a lower threshold value, THL, exists, to determine whether a respective late sample in time that is L or above a higher threshold value, THH, exists, and to determine whether a respective early sample in time that is above THH exists; Paragraph [[0009] Line 10-18). The purpose of doing so is to operate at the full signal bandwidth of the measurement system and to avoid the aforementioned difficulties in terms of signal routing and power consumption and to determine whether a trigger threshold level crossing has been detected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Montijo, because Montijo teaches to quantize by at least one threshold operates at the full signal bandwidth of the measurement system and avoids the aforementioned difficulties in terms of signal routing and power consumption (Paragraph 0008) and determines whether a trigger threshold level crossing has been detected (Paragraph [0009]).

Regarding claim 4, Martin fails to teach an interleaved acquisition system, wherein at least one of said first acquisition and quantizer circuit and said second acquisition and quantizer circuit is configured to quantize by at least two thresholds.
Montijo teaches a measurement system having a digital edge trigger circuit that is capable of operating at the full signal bandwidth of the measurement system (Paragraph [0009] Line 1-4), wherein
at least one of said first acquisition and quantizer circuit [210a] in Figure 3 (processor 210a as the first acquisition and quantizer circuit) and said second acquisition and quantizer circuit [210b] (processor 210b as the second acquisition and quantizer circuit)  is configured to quantize by at least two thresholds [THL and THH] (Each processor receives a respective digital data set and performs an edge trigger detection algorithm that processes the L, exists, to determine whether a respective late sample in time that is below THL or above a higher threshold value, THH, exists, and to determine whether a respective early sample in time that is above THH exists; Paragraph [[0009] Line 10-18). The purpose of doing so is to operate at the full signal bandwidth of the measurement system and to avoid the aforementioned difficulties in terms of signal routing and power consumption and to determine whether a trigger threshold level crossing has been detected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Montijo, because Montijo teaches to quantize by at least two thresholds operates at the full signal bandwidth of the measurement system and avoids the aforementioned difficulties in terms of signal routing and power consumption (Paragraph 0008) and determines whether a trigger threshold level crossing has been detected (Paragraph [0009]).

Regarding claim 5, Martin fails to teach an interleaved acquisition system, wherein said at least two thresholds are not equidistant.
Montijo teaches a measurement system having a digital edge trigger circuit that is capable of operating at the full signal bandwidth of the measurement system (Paragraph [0009] Line 1-4), wherein
said at least two thresholds are not equidistant [THL and THH] (Figure 7; Each processor receives a respective digital data set and performs an edge trigger detection algorithm that processes the respective digital data set to determine whether a respective early sample in time that is below a lower threshold value, THL, exists, to determine whether a respective late L or above a higher threshold value, THH, exists, and to determine whether a respective early sample in time that is above THH exists; Paragraph [[0009] Line 10-18). The purpose of doing so is to operate at the full signal bandwidth of the measurement system and to avoid the aforementioned difficulties in terms of signal routing and power consumption and to determine whether a trigger threshold level crossing has been detected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Montijo, because Montijo teaches to include at least two not equidistant thresholds operates at the full signal bandwidth of the measurement system and avoids the aforementioned difficulties in terms of signal routing and power consumption (Paragraph 0008) and determines whether a trigger threshold level crossing has been detected (Paragraph [0009]).

Regarding claim 6, Martin fails to teach an interleaved acquisition system, wherein said trigger circuit is implemented on a separate chip with respect to at least one of said first acquisition and quantizer circuit and said second acquisition and quantizer circuit.
Montijo teaches a measurement system having a digital edge trigger circuit that is capable of operating at the full signal bandwidth of the measurement system (Paragraph [0009] Line 1-4), wherein 
said trigger circuit [200a] is implemented on a separate chip with respect to at least one of said first acquisition and quantizer circuit [210a] and said second acquisition and quantizer circuit [210b] (FIG. 3 illustrates a block diagram of a portion 200a of the trigger system 200 shown in FIG. 2, in accordance with an illustrative embodiment. The trigger system Paragraph [0033] Line 1-7; each processor 210a-210d is a separate ASIC chip; Paragraph [0034] line 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Montijo, because Montijo teaches to implement said trigger circuit on a separate chip with respect to at least one of said first acquisition and quantizer circuit and said second acquisition and quantizer circuit performs an edge trigger detection algorithm that processes the digital data samples received from the respective ADC to find an edge trigger (Paragraph [0034] Line 5-7).

Regarding claim 7, Martin fails to teach an interleaved acquisition system, wherein said first acquisition and quantizer circuit is implemented on a separate chip with respect to said second acquisition and quantizer circuit.
Montijo teaches a measurement system having a digital edge trigger circuit that is capable of operating at the full signal bandwidth of the measurement system (Paragraph [0009] Line 1-4), wherein
said first acquisition and quantizer circuit [210a] is implemented on a separate chip with respect to said second acquisition and quantizer circuit [210b] (each processor 210a-210d is a separate ASIC chip; Paragraph [0034] line 3-5). The purpose of doing so is to perform an edge trigger detection algorithm that processes the digital data samples received from the respective ADC to find an edge trigger.


Regarding claim 14, Martin fails to teach a method, wherein at least one of said first acquisition and quantizer circuit and said second acquisition and quantizer circuit quantizes by at least one threshold.
Montijo teaches a measurement system having a digital edge trigger circuit that is capable of operating at the full signal bandwidth of the measurement system (Paragraph [0009] Line 1-4), wherein
at least one of said first acquisition and quantizer circuit [210a] in Figure 3 (processor 210a as the first acquisition and quantizer circuit) and said second acquisition and quantizer circuit [210b] (processor 210b as the second acquisition and quantizer circuit)  quantizes by at least one threshold [THL or THH] (Each processor receives a respective digital data set and performs an edge trigger detection algorithm that processes the respective digital data set to determine whether a respective early sample in time that is below a lower threshold value, THL, exists, to determine whether a respective late sample in time that is below THL or above a higher threshold value, THH, exists, and to determine whether a respective early sample in time that is above THH exists; Paragraph [[0009] Line 10-18). The purpose of doing so is to operate at the full signal bandwidth of the measurement system and to avoid the aforementioned  to determine whether a trigger threshold level crossing has been detected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Montijo, because Montijo teaches to quantize by at least one threshold operates at the full signal bandwidth of the measurement system and avoids the aforementioned difficulties in terms of signal routing and power consumption (Paragraph 0008) and determines whether a trigger threshold level crossing has been detected (Paragraph [0009]).

Regarding claim 15, Martin fails to teach a method, wherein at least one of said first acquisition and quantizer circuit and said second acquisition and quantizer circuit quantizes by at least two thresholds.
Montijo teaches a measurement system having a digital edge trigger circuit that is capable of operating at the full signal bandwidth of the measurement system (Paragraph [0009] Line 1-4), wherein
at least one of said first acquisition and quantizer circuit [210a] in Figure 3 (processor 210a as the first acquisition and quantizer circuit) and said second acquisition and quantizer circuit [210b] (processor 210b as the second acquisition and quantizer circuit)  quantizes by at least two thresholds [THL and THH] (Each processor receives a respective digital data set and performs an edge trigger detection algorithm that processes the respective digital data set to determine whether a respective early sample in time that is below a lower threshold value, THL, exists, to determine whether a respective late sample in time that is below THL or above a higher threshold value, THH, exists, and to determine whether a respective early H exists; Paragraph [[0009] Line 10-18). The purpose of doing so is to operate at the full signal bandwidth of the measurement system and to avoid the aforementioned difficulties in terms of signal routing and power consumption and to determine whether a trigger threshold level crossing has been detected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Montijo, because Montijo teaches to quantize by at least two thresholds operates at the full signal bandwidth of the measurement system and avoids the aforementioned difficulties in terms of signal routing and power consumption (Paragraph 0008) and determines whether a trigger threshold level crossing has been detected (Paragraph [0009]).

Regarding claim 16, Martin fails to teach a method, wherein said at least two thresholds are not equidistant.
Montijo teaches a measurement system having a digital edge trigger circuit that is capable of operating at the full signal bandwidth of the measurement system (Paragraph [0009] Line 1-4), wherein
said at least two thresholds are not equidistant [THL and THH] (Figure 7; Each processor receives a respective digital data set and performs an edge trigger detection algorithm that processes the respective digital data set to determine whether a respective early sample in time that is below a lower threshold value, THL, exists, to determine whether a respective late sample in time that is below THL or above a higher threshold value, THH, exists, and to determine whether a respective early sample in time that is above THH exists; Paragraph [[0009] Line 10-18). The purpose of doing so is to operate at the full signal bandwidth of the  to determine whether a trigger threshold level crossing has been detected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Montijo, because Montijo teaches to include at least two not equidistant thresholds operates at the full signal bandwidth of the measurement system and avoids the aforementioned difficulties in terms of signal routing and power consumption (Paragraph 0008) and determines whether a trigger threshold level crossing has been detected (Paragraph [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin ‘527 A1 in view of Pupalaikis et al. (Hereinafter “Pupalaikis”) in the US Patent Application Publication Number US 20040128076 A1.

Regarding claim 8, Martin fails to teach an interleaved acquisition system, wherein said first acquisition and quantizer circuit and said second acquisition and quantizer circuit are assigned to separate channels.
Pupalaikis teaches systems that convert an analog input signal to a digital output signal whereby the digital signal consists of an array of numbers that represent the amplitude of the analog waveform at known times (Paragraph [0011] Line 2-6), wherein 
said first acquisition and quantizer circuit and said second acquisition and quantizer circuit are assigned to separate channels (FIG. 2 depicts a low side conversion. In this case, each frequency band in 201 (A, B, C & D) is translated down to be digitized by Paragraph [0036 Line 6-9; Channels are the first acquisition and quantizer circuit and said second acquisition and quantizer circuit). The purpose of doing so is to sufficiently isolate the desired frequency band to digitize "images" of the adjacent frequency band by the channel, to increase the sample rate and acquisition memory length, to utilize channel combination for the purpose of increasing bandwidth, to address systems incapable of accurately digitizing very rapidly changing signals.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Pupalaikis, because Pupalaikis teaches to assign said first acquisition and quantizer circuit and said second acquisition and quantizer circuit to separate channels sufficiently isolates the desired frequency band, digitizes "images" of the adjacent frequency band by the channel (Paragraph [0036]), increases the sample rate and acquisition memory length, utilizes channel combination for the purpose of increasing bandwidth (Paragraph [0013]), addresses systems incapable of accurately digitizing very rapidly changing signals (Paragraph [0011]).

Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (See the proposed Examiner’s amendment for claim 17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NASIMA MONSUR/Primary Examiner, Art Unit 2866